Citation Nr: 0109200	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-10 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1966. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which continued a 10 percent rating 
for PTSD.


REMAND

A preliminary review of this appeal reveals that in light of 
an outstanding hearing request, this matter is not ready for 
appellate disposition.  In the veteran's April 2000 hearing 
before the local RO, the veteran, through his representative, 
requested a teleconference hearing before the BVA.  In 
addition, attached to the hearing transcript is the veteran's 
substantive appeal, VA Form 9, dated April 2000.  The Board 
notes that on his substantive appeal, the veteran checked the 
block requesting a local hearing, written next to the 
request, in the hearing block, is the following, "in [the] 
event [the] appeal is denied, satellite TV conference."  
After careful review of the record, the Board observes that 
the claims file does not appear to contain a written 
withdrawal of the request for a videoconference hearing.  The 
Board acknowledges a statement submitted by the veteran in 
August 2000, in which he indicated that he had no additional 
evidence to submit, and requested that his file be forwarded 
to the Board.  Nevertheless, it is not clear from this 
statement whether or not the veteran intended to withdraw his 
hearing request.  As such, the Board finds that the hearing 
request is still pending. 

In light of the foregoing, this matter is REMANDED to the RO 
for the following:

The veteran should be scheduled for a 
videoconference hearing before a Member 
of the Board at the next available 
opportunity.  Should the veteran withdraw 
his hearing request, or otherwise 
indicate that he no longer desires a BVA 
hearing, the matter should be returned to 
the Board for appellate review.

The purpose of this REMAND is to satisfy a hearing request, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	L. HELINSKI	
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




